     Case: 1:17-cr-00281 Document #: 112 Filed: 11/08/19 Page 1 of 4 PageID #:1116   1

 1                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
 2                                 EASTERN DIVISION
 3                                             )
        UNITED STATES OF AMERICA,              )   Case No. 17 CR 281
 4                                             )
                           Plaintiff,          )
 5                                             )
                     vs.                       )   Chicago, Illinois
 6                                             )   October 19, 2017
        CARLOS R. MEZA,                        )   10:00 a.m.
 7                                             )
                           Defendant.          )
 8
                        TRANSCRIPT OF PROCEEDINGS - Status
 9                     BEFORE THE HONORABLE ELAINE E. BUCKLO
10
        APPEARANCES:
11
        For the Plaintiff:              MR. JOHN R. LAUSCH, JR.
12                                      United States Attorney
                                        BY: MR. BRIAN R. HAVEY
13                                      Assistant United States Attorney
                                        219 South Dearborn Street
14                                      5th Floor
                                        Chicago, Illinois 60604
15
        For the Defendant:              MR. JOSHUA B. KUTNICK
16                                      900 West Jackson Boulevard #5
                                        Chicago, Illinois 60607
17
18
19
20
21      Court Reporter:                 SANDRA M. MULLIN, CSR, RMR, FCRR
                                        Official Court Reporter
22                                      219 S. Dearborn Street, Room 2260
                                        Chicago, Illinois 60604
23                                      (312) 554-8244
                                        sandra_mullin@ilnd.uscourts.gov
24
25
     Case: 1:17-cr-00281 Document #: 112 Filed: 11/08/19 Page 2 of 4 PageID #:1117   2

 1            (Proceedings heard in open court:)
 2                   THE CLERK: Calling 17 CR 281-1, USA versus
 3      Carlos R. Meza.
 4                   MR. HAVEY: Good morning, Judge. Brian Havey on
 5      behalf of the United States.
 6                   THE COURT: Good morning.
 7                   MR. KUTNICK: Good morning, your Honor. Joshua
 8      Kutnick on behalf of Carlos Meza, who is present here in
 9      court.
10                   THE COURT: Good morning. All right. I guess we
11      just wanted to make sure you were involved.
12                   MR. KUTNICK: I am. I am, Judge. I'm sorry, I
13      was -- when the date was scheduled, I knew I was going out of
14      the country, but for some reason it just was not popping up
15      in my calendar.
16                   THE COURT: Oh.
17                   MR. KUTNICK: So I scheduled a date that was -- I
18      was not available. I'm happy to report to the court what's
19      going on with the case.
20                   THE COURT: Okay.
21                   MR. KUTNICK: So I have received discovery from the
22      government, and it's relatively voluminous, some parts. And
23      then I just need time to get up to speed.
24                   I need to also -- I have yet to talk to Mr. Murphy,
25      who previously -- I want to say represented, but he did not
     Case: 1:17-cr-00281 Document #: 112 Filed: 11/08/19 Page 3 of 4 PageID #:1118   3

 1      appear on the case. But he -- he certainly is someone that I
 2      need to talk to to determine, you know, what the next steps
 3      are to go forward to find out what happened between him and
 4      Mr. Meza while he was representing him.
 5                   THE COURT: Okay.
 6                   MR. KUTNICK: So that's where I'm at. I just need
 7      time to go through discovery and talk to Mr. Murphy.
 8                   THE COURT: So how much time do you need?
 9                   MR. KUTNICK: I was going to ask for six weeks, your
10      Honor.
11                   THE COURT: Sure. Well, would you like to come
12      back, say, December 7th, or do you want to come back before
13      then?
14                   MR. KUTNICK: December 7th would be fine, actually.
15                   MR. HAVEY: That's fine, Judge.
16                   THE COURT: Okay.
17                   MR. KUTNICK: That would be good.
18                   THE COURT: All right. Well, we'll exclude time
19      for you to go through discovery and figure out what you're
20      going to do.
21                   MR. KUTNICK: No objection. No objection to the
22      exclusion of time.
23                   THE COURT: Okay.
24                   MR. KUTNICK: What time would you like us here, your
25      Honor, on the 7th?
     Case: 1:17-cr-00281 Document #: 112 Filed: 11/08/19 Page 4 of 4 PageID #:1119   4

 1                   THE COURT: 10:00.
 2                   MR. KUTNICK: Great.
 3                   THE COURT: Thank you.
 4                   MR. HAVEY: All right. Thank you, Judge.
 5                   MR. KUTNICK: Thanks, your Honor. Take care.
 6            (Which were all the proceedings heard.)
 7                                      CERTIFICATE
 8            I certify that the foregoing is a correct transcript
 9      from the record of proceedings in the above-entitled matter.
10
11      /s/ SANDRA M. MULLIN                               November 6, 2019
12      SANDRA M. MULLIN, CSR, RMR, FCRR
        Official Court Reporter
13
14
15
16
17
18
19
20
21
22
23
24
25
